TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-08-00489-CV


Lonnie Roshawn Kennon, Appellant

v.

Texas Department of Family and Protective Services, Appellee




FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 340TH JUDICIAL DISTRICT
NO. C-07-0215-CPS, HONORABLE JAY K. WEATHERBY, JUDGE PRESIDING


O R D E R
PER CURIAM
		Appellant has filed a motion for extension of time to file his brief.  We will grant
the extension and ORDER appellant to file his brief no later than December 30, 2008.  No further
extensions will be granted.
		It is ordered December 19, 2008.


Before Chief Justice Law, Justices Puryear and Pemberton